Citation Nr: 0004199	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-28 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied service 
connection for CTS of the right wrist.  The veteran submitted 
a notice of disagreement in March 1997, and the RO issued a 
statement of the case in April 1997.  The veteran submitted a 
substantive appeal in October 1997.

In February 1999, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  CTS of the veteran's right wrist was not present in 
service or for several years later, and is not related to an 
incident of service; nor is the condition related to any 
other service-connected disability.

2.  The veteran's service-connected residuals, fragment 
wound, right forearm, with retained metallic fragment did not 
contribute to the condition of the veteran's right wrist.


CONCLUSIONS OF LAW

1.  CTS of the veteran's right wrist was not incurred in 
active service, and was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1113, 1131, 1154, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).

2.  CTS of the veteran's right wrist was not aggravated by 
his service-connected residuals, fragment wound, right 
forearm, with retained metallic fragment, to warrant service 
connection.  Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from July 1967 to June 1969.

A "Report of Medical History" at the time of enlistment 
reveals that the veteran injured his arm at school in 1963.

Service medical records show that the veteran sustained 
multiple shrapnel wounds in Vietnam in June 1968.  The wounds 
were to the posterior left hemithorax, left back, left arm, 
left buttock, and both legs.

Service medical records are negative of manifestations of CTS 
of the right wrist.

A September 1991 RO rating decision determined that the 
veteran's "cubital" tunnel syndrome of the left arm could 
not be dissociated from the veteran's service-connected shell 
fragment wound of the left arm, and increased the evaluation 
for the service-connected disability from 10 percent to 20 
percent, effective from March 1991.

VA x-rays of the veteran's right forearm in September 1996 
showed a "3 x 2 mm" metallic foreign body in the soft 
tissues dorsally at the mid to distal forearm.

VA medical records show that the veteran was treated for pain 
of his right forearm in October 1996.  The veteran reported 
pain from the mid-forearm to the thumb, and numbness in his 
fingertips.  The veteran reported that he has had right 
forearm pain since his shrapnel injuries, but that the pain, 
numbness, and weakness of his right hand began worsening six 
months ago.  The examiner's impressions were right 
"cubital" tunnel syndrome and bilateral mild CTS (motor 
only).

A March 1997 RO rating decision granted service connection 
for residuals, fragment wound, right forearm, with retained 
metallic fragment, but denied service connection for CTS of 
the veteran's right wrist on the basis that there was no 
medical finding of record showing CTS to be related to the 
retained metallic fragment.

The veteran was examined for VA in March 1999.  He reported 
that the condition of his right wrist began 23 years ago; 
that symptoms of CTS began early in 1992; and that CTS was 
diagnosed in 1994.  The veteran also reported that the 
condition of his right wrist has been aggravated by the 
retained metallic fragment in his right forearm.  The veteran 
reported tingling and numbness in his arm with abnormal 
sensation.  He also reported that CTS of his right wrist 
affects his daily activities and level of functioning; his 
symptoms include pain, weakness, stiffness, swelling, 
inflammation, instability, locking, fatigue, and lack of 
endurance.  The veteran reported that his usual occupation is 
that of a truck driver, and that he has been a truck driver 
for ten years.

Upon examination of the veteran's right wrist, there was no 
swelling; no effusion; no instability; "no lack of spasm" 
(sic); no easy fatigability; and no lack of endurance.  There 
was tenderness when pressure was applied on the median nerve; 
there was no limitation of motion.  Dorsiflexion was 70 
degrees; palmar flexion was 80 degrees; radial deviation was 
20 degrees; ulnar deviation was 45 degrees.  Motor function 
and sensory reflexes was within normal limits.  The veteran 
was diagnosed with CTS of the right wrist, not caused by 
retained small metallic foreign body (tiny shell fragment in 
the right forearm).  The examiner stated further that the 
size and location of the fragments in the veteran's right 
forearm did not constitute a basis for a causal relationship 
or a aggravating factor with respect to the right CTS.


B.  Legal Analysis

The veteran's claim for service connection for CTS of the 
right wrist is well grounded, meaning it is plausible. The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records are negative of manifestations of CTS 
of the right wrist.  The post-service medical records do not 
reveal the presence of CTS of the veteran's right wrist until 
the early 1990's, many years after the veteran's separation 
from service.
 
In this case, the March 1999 medical opinion reflects that 
the pain the veteran is having with regard to his right wrist 
is not caused by the retained shell fragment in his right 
forearm.  Rather, the examiner stated that, in his opinion, 
the veteran's job as a truck driver for 10 years-requiring 
repetitive forceful driving to maneuver trucks-is the cause 
of the veteran's CTS.  The examiner also noted that the size 
and location of the metallic fragments in the tissue of the 
veteran's right forearm do not constitute a basis for a 
causal relationship; nor do they constitute an aggravating 
factor.

The examiner's opinion is well supported and is against 
granting service connection for the veteran's CTS of the 
right wrist-setting forth a rationale for this conclusion 
based on a review of the medical records in the veteran's 
claims folder.  The veteran has submitted no contrary opinion 
from a competent medical source.
 
The Board recognizes the assertions of the veteran that he 
has had right forearm pain since his shrapnel injuries and 
that the condition of his right wrist has been aggravated by 
the retained metallic fragment in his right forearm, but this 
lay evidence is not sufficient to support a claim based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence of record reveals that the veteran has CTS of 
the right wrist; that this condition was first demonstrated 
in the early 1990's, many years after service; and that this 
condition is not related to an incident of service or to a 
service-connected disability.  Nor is there any evidence 
indicating that any service-connected disability contributed 
to the condition of the veteran's right wrist.

The preponderance of the evidence is against the claim for 
service connection for CTS of the right wrist, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for CTS of the right wrist is denied.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

